DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/633,450 filed on 01/23/2020.  
Claims 1-10 have been cancelled.
Claims 11-26 have been added.
Claims 11-26 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2020 and February 20, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both “a wireless data communication connection” and “a wired data communication connection”, which portray the same type of connection on Fig. 1 and Fig. 2.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“46” referring to “one of the plurality of display elements”.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 objected to because of the following informalities:

Claim 20 appears to be independent and should therefore include all limitations of claim 11 rather than simply referring to claim 11.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
Considering Hackenberg (CN 105683021 A), the first position of the steering wheel is interpreted as a position of use and the second position of the steering wheel is interpreted as a portion of rest. Similarly, considering Peter (CH 711641 A2), the examiner is interpreting the 

Claims 11-13, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg (CN 105683021 A) in further view of Peter (CH 711641 A2).

Regarding Claim 11:
Hackenberg teaches:
A steering apparatus for a motor vehicle, the steering apparatus comprising: a steering handle having an end face to face a user when the steering handle is in a position of use;, (“The vehicle includes a steering wheel that can be adjusted between a first position and a second position.” (Summary of the invention – 3rd paragraph))
a steering handle having an end face to face a user when the steering handle is in a position of use;, (“If the steering wheel is pulled toward the driver instead, the steering wheel is in the first position.” (Summary of the invention – 3rd paragraph))
Hackenberg does not teach but Peter teaches:
and a display element arranged on a side of the steering handle so as to face away from the end face., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
Hackenberg with the teachings of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Regarding Claim 12:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 11. Hackenberg further teaches:
The steering apparatus according to claim 11, further comprising: an operating element, arranged on the steering handle, configured to receive an operating action of the user to change a driving mode by using a driver assistance device., (“The vehicle includes a steering wheel on which a first operating element and a second operating element are arranged. In this method, the manipulation of the first operating element and the second operating element is sensed and the driver assistance system is set based on the simultaneous manipulation of the first operating element and the second operating element. The driver assistance system is set only when the first operating element and the second operating element are simultaneously manipulated. In this way, inadvertent configuration or setting of the driver assistance system can be avoided. By th paragraph))
Regarding Claim 13:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 11. Hackenberg further teaches:
The steering apparatus according to claim 11, further comprising: an adjustment device to change the steering handle between the position of use and a position of rest,, (“The steering wheel 16 may additionally have an automatic adjustment device, which is driven by an electric motor, for example. When the driver has moved the steering wheel 16 at least along the determined path in the direction of the corresponding position 21 or 22, the automatic adjustment device can, for example, automatically shift the steering wheel to the first position 21 or to the second position 22.” (Detailed ways – 5th paragraph), FIG. 2)
[…] by pivoting the steering handle, […], (“the steering wheel can also be adjusted by turning movement between the first position and the second position.” (Summary of the invention – 7th paragraph))
Hackenberg does not teach but Peter teaches:
[…] the display element being provided to face toward the user when the steering handle is in the position of rest., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering 
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Regarding Claim 20:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 11. Hackenberg further teaches:
A motor vehicle, comprising: the steering apparatus of claim 11., (“According to the present invention, there is also provided a vehicle, which includes a driver assistance system” (Summary of the invention – last paragraph))
Regarding Claim 21:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 20. Hackenberg does not teach but Peter
The motor vehicle according to claim 20, wherein when the steering handle is in the position of use, the display element is arranged so as to face away from the user., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Regarding Claim 22:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 21. Hackenberg further teaches:
The motor vehicle according to claim 21, wherein the steering handle is pivotable to change the steering handle between the position of use and a position of rest, and, th paragraph))
Hackenberg does not teach but Peter teaches:
[…] when the steering handle is in the position of rest, the display element is provided so as to face toward the user., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Regarding Claim 23:
Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 21. Hackenberg further teaches:
The motor vehicle according to claim 21, wherein the steering handle is automatically pivotable to change the steering handle between the position of use and a position of rest, according to an input received via the user which selects a driving mode of the motor vehicle,, (“the steering wheel is additionally automatically adjustable. The automatic adjustment can be realized, for example, by means of a motor-driven steering wheel adjustment device, which is provided in the vehicle for optimally calibrating the steering wheel adjustment for different drivers. In this method, when the steering wheel is partially adjusted from the second position to the first position manually by the user or the driver, the steering wheel is automatically adjusted to the first position. For example, if the driver deactivates the automatic driving function and pulls the steering wheel closer to him from the second position for this purpose, he can automatically adjust the steering wheel to the first position to ensure that the steering wheel enters a position that is advantageous to the driver for driving vehicle.” (Summary of the invention – 6th paragraph) Examiner Note: The input received via the user is interpreted as a direct user action such as the user pushing the steering away or towards him/herself.)
Hackenberg does not teach but Peter teaches:
[…] and when the steering handle is in the position of rest, the display element is provided so as to face toward the user., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel 
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Regarding Claim 24:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 23. Hackenberg further teaches:
The motor vehicle according to claim 23, wherein when the input received via the user selects a manual or partially autonomous driving mode of the motor vehicle, the steering handle is positioned in the position of use, and when the input received via the user selects an autonomous driving mode of the motor vehicle, the steering handle is positioned in the position of rest., (“when the steering wheel is in the second position, that is, when the steering wheel is pushed away from the driver toward the th paragraph) Examiner Note: The input received via the user is interpreted as a direct user action such as the user pushing the steering away or towards him/herself.)
Regarding Claim 25:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 20. Hackenberg does not teach but Peter teaches:
The motor vehicle according to claim 20, further comprising: a display device including at least one further display element which is at least partially concealed by the steering handle when the steering handle is in the position of use and which is accessible to the user when the steering handle is in the position of rest., (“in that one or more display devices can be used or positioned in combination with the steering device in such a way that, on the one hand, a manual or conventional operation of the steering device in the driving position is ensured unhindered; Wish is ergonomically positioned in the best possible way or is operable in the background or laterally to the steering device; On the other hand, the steering device is arranged in autonomous or self-propelled operation or in the case of a stationary vehicle in the space-saving, ie folded-in, position which is folded away from the driver's or pilot's seat and the vehicle is independently 
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Regarding Claim 26:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 20. Hackenberg
The motor vehicle according to claim 20, further comprising: an adjustment device to change the steering handle between the position of use and a position of rest,, (“The steering wheel 16 may additionally have an automatic adjustment device, which is driven by an electric motor, for example. When the driver has moved the steering wheel 16 at least along the determined path in the direction of the corresponding position 21 or 22, the automatic adjustment device can, for example, automatically shift the steering wheel to the first position 21 or to the second position 22.” (Detailed ways – 5th paragraph), FIG. 2)
[…] by pivoting the steering handle, […], (“the steering wheel can also be adjusted by turning movement between the first position and the second position.” (Summary of the invention – 7th paragraph))
Hackenberg does not teach but Peter teaches:
[…] the display element being provided to face toward the user when the steering handle is in the position of rest., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg (CN 105683021 A) in view of Peter (CH 711641 A2), as applied to Claim 11 in further view of Park (U.S. Pub. No. 2016/0334876 A1) and in even further view of Furanke (JP 2887652 B2).

Regarding Claim 14:
The combination of Hackenberg in view of Peter as shown in the rejection above, discloses the limitations of claim 11. Hackenberg further teaches:
[…] to position the steering handle to one of the position of use and a position of rest, […], (“The vehicle includes a steering wheel that can be adjusted between a first position and a second position.” (Summary of the invention – 3rd paragraph))
Hackenberg does not teach but Peter teaches:
[…] the steering handle in the position of rest being arranged such that the display element faces the user and the end face of the steering handle faces away from the user., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the 
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
The combination of Hackenberg in view of Peter does not teach but Park teaches:
The steering apparatus according to claim 11, further comprising: at least one memory to store at least one instruction; and at least one processor to execute the at least one instruction stored in the at least one memory to:, (“A process implementing techniques disclosed herein may be performed by a processor executing instructions stored on a tangible computer-readable storage medium for performing desired functions by operating on input data and generating appropriate output. Suitable processors include, by way of example, both general and special purpose microprocessors. Suitable computer-readable storage devices for storing executable instructions include all forms of non-volatile memory, including, by way of example, semiconductor memory devices, 
[…] transmit a control signal to a driver assistance device […], (“The processor 270 may provide a control signal corresponding to a user input signal to the vehicle driving unit 750.” [0138], FIG. 3A, 10A Park continues to describe how the vehicle driving unit serves as a driver assistance system in this particular case and states “The vehicle driving unit 750 may control operations of various apparatuses of the vehicle 700. The vehicle driving unit 750 may include a power source driving unit 751, a steering driving unit 752, a brake driving unit 753, the lamp driving unit 754, the air-conditioner driving unit 755, the window driving unit 756, an airbag driving unit 757, the sunroof driving unit 758, and a suspension driving unit 759.” [0289], FIG. 10A)
[…] to set a driving mode of the motor vehicle according to an input received via the user, […], (“The input unit 720 may include a driving manipulator 721, the camera 195, a microphone 723, and a user input unit 724. The driving manipulator 721 receives a user input for driving the vehicle 700. The driving manipulator 721 may include a steering input unit 721 a, a shift input unit 721 b, an acceleration input unit 721 c, and a brake input unit 721 d. The steering input unit 721 a receives a driving direction input of the vehicle 700 from the user. The steering input unit 721 a may be provided in the form of a wheel capable of providing a steering input due to rotation. According to an implementation, the steering input unit 721 a may alternatively be provided in the form of a touchscreen, a touchpad, or buttons.” [0265], [0266], [0267], FIG. 10A Examiner Note: The examiner is interpreting the driving mode to include piloted vehicle control systems such as vehicle accelerating or steering among other operations.)
Hackenberg in view of Peter and further include Park in order to create a steering system that “may allow a user of the vehicle to perform various operations related to the vehicle, such as navigation operations” [0004]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Park’s input unit in order to promote a user-friendly system that enables user convenience while driving such as selecting an autonomous driving option or a manual driving option directly from the steering wheel sensors.
The combination of Hackenberg, in view of Peter and Park does not teach but Furanke teaches:
[…] and transmit, according to the set driving mode, an adjustment signal to an adjustment device […], (“the steering angle adjustment device comprising a power steering adjustment signal generated by the steering control device” [0006])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter and Park and further include Furanke in order to “reduce the burden of continuing small steering interventions” [0005]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Furanke’s steering device that controls and keeps the travelling direction of the vehicle in order to adjust the steering device automatically according to user preferences, therefore promoting a safer driving environment for the vehicle operator.

s 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg (CN 105683021 A) in view of Peter (CH 711641 A2), Park (U.S. Pub. No. 2016/0334876 A1), and Furanke (JP 2887652 B2).

Regarding Claim 15:
Hackenberg teaches:
A method for operating a steering apparatus of a motor vehicle, the method comprising:, (“According to the present invention, a method for a driver assistance system of a vehicle is provided.” (Summary of the invention – 3rd paragraph))
to position the steering handle to one of a position of use and a position of rest,, (“The vehicle includes a steering wheel that can be adjusted between a first position and a second position.” (Summary of the invention – 3rd paragraph))
by pivoting the steering handle,, (“the steering wheel can also be adjusted by turning movement between the first position and the second position.” (Summary of the invention – 7th paragraph))
the steering handle in the position of use being arranged in a manner ready for operation by a user of the motor vehicle to steer the motor vehicle using the steering handle,, (“when the steering wheel is in the first position, that is, when the driver pulls the steering wheel toward him again, the automatic driving function can be deactivated. In this way, intuitive automatic driving operation can be realized. By pushing away from the steering wheel, the responsibility for driving the vehicle is pushed to the vehicle by the user. By pulling the steering wheel closer, the responsibility for driving the vehicle is taken back to the driver.” (Summary of the invention – 5th
to position the steering handle to one of the position of use and the position of rest., (“The vehicle includes a steering wheel that can be adjusted between a first position and a second position.” (Summary of the invention – 3rd paragraph))
Hackenberg does not teach but Peter teaches:
and the steering handle in the position of rest being arranged such that a surface of the steering handle facing away from the user when the steering handle is in the position of use, faces the user when the steering handle is in the position of rest;, (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to combine Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
Hackenberg in view of Peter does not teach but Park teaches:
receiving, by a controller, an operating signal from an operating device;, (“The control signal generated by the processor 270 may be transmitted through the interface 280 to a controller 770,” [0116], FIG. 3A)
generating, by the controller, a control signal to set a driving mode, (“The processor 270 may provide a control signal corresponding to a user input signal to the vehicle driving unit 750.” [0138], FIG. 3A, 10A Park continues to describe how the vehicle driving unit may set a driving mode and states “The vehicle driving unit 750 may control operations of various apparatuses of the vehicle 700. The vehicle driving unit 750 may include a power source driving unit 751, a steering driving unit 752, a brake driving unit 753, the lamp driving unit 754, the air-conditioner driving unit 755, the window driving unit 756, an airbag driving unit 757, the sunroof driving unit 758, and a suspension driving unit 759.” [0289], FIG. 10A) Examiner Note: As the vehicle diving unit is able to control operations of various apparatuses of the vehicle including the steering and braking units among others, the examiner is interpreting the vehicle driving unit to be able to autonomously operate the vehicle at least partially. As a result, the examiner is interpreting the vehicle driving unit to be able to set a driving mode (either manual mode or autonomous mode).)
based on the operating signal received by the controller;, (“The control signal generated by the processor 270 may be transmitted through the interface 280 to a controller 770,” [0116] FIG. 3A)
transmitting, by the controller, the control signal generated by the controller to a driver assistance device to set the driving mode;, (“In some implementations, the Park continues to describe how controller is able to process information and display it on the display unit and states “The display unit 741 may display the information processed by the controller 770.” [0281], FIG. 10A Finally, Park includes a driving manipulator able to set a driving mode and states “The input unit 720 may include a driving manipulator 721, the camera 195, a microphone 723, and a user input unit 724. The driving manipulator 721 receives a user input for driving the vehicle 700.” [0265], [0266], FIG. 10A Examiner Note: As the input unit includes a driving manipulator able to receive input from a user and set a driving mode, the examiner is interpreting the display apparatus to be able to display based on user input through the input unit including a driving mode. Furthermore, the examiner is interpreting the control signal to signify the display signal in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter and further include Park in order to create a steering system that “may allow a user of the vehicle to perform various operations related to the vehicle, such as navigation operations” [0004]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Park’s input unit in order to promote a user-friendly system that enables user convenience while driving such as selecting an autonomous driving option or a manual driving option directly from the steering wheel sensors.
Hackenberg in view of Peter and Park does not teach but Furanke teaches:
generating, by the controller according to the set driving mode, an adjustment signal, (“the steering angle adjustment device comprising a power steering adjustment signal generated by the steering control device” [0006])
and transmitting, by the controller, the adjustment signal generated by the controller to the adjustment device, (“the steering angle adjustment device comprising a power steering adjustment signal generated by the steering control device” [0006])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter and Park and further include Furanke in order to “reduce the burden of continuing small steering interventions” [0005]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Furanke’s steering device that controls and keeps the travelling direction of the vehicle in order to adjust the steering device automatically according to user preferences, therefore promoting a safer driving environment for the vehicle operator.
Regarding Claim 16:
The combination of Hackenberg in view of Peter, Park, and Furanke as shown in the rejection above, discloses the limitations of claim 15. Hackenberg further teaches:
The method according to claim 15, wherein positioning the steering handle to one of the position of use and the position of rest, (“The vehicle includes a steering wheel that can be adjusted between a first position and a second position.” (Summary of the invention – 3rd
[…] includes pivoting the steering handle along a pivot axis which intersects a motor vehicle longitudinal axis and a motor vehicle vertical axis., (“the steering wheel can be adjusted between a first position and a second position in the direction of the longitudinal axis of the steering column of the vehicle.” (Summary of the invention – 7th paragraph))
Hackenberg does not teach but Furanke teaches:
[…] according to the adjustment signal generated by the controller […], (“the steering angle adjustment device comprising a power steering adjustment signal generated by the steering control device” [0006])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter, Park, and Furanke in order to “reduce the burden of continuing small steering interventions” [0005]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Furanke’s steering device that controls and keeps the travelling direction of the vehicle in order to adjust the steering device automatically according to user preferences, therefore promoting a safer driving environment for the vehicle operator.
Regarding Claim 17:
The combination of Hackenberg in view of Peter, Park, and Furanke as shown in the rejection above, discloses the limitations of claim 15. Hackenberg does not teach but Park teaches:
The method according to claim 15, further comprising: generating, by the controller, a display signal to activate a display element of the steering handle based on the set driving mode; and transmitting, by the controller, the display signal generated by the controller to a display device of the motor vehicle or to the display element., (“In some implementations, the control signal generated by the processor 270 may be transmitted through the controller 770 to the sensing unit 760, the output unit 740, the vehicle driving unit 750, or the display apparatus 400.” [0145], FIG. 3A Park continues to describe how controller is able to process information and display it on the display unit and states “The display unit 741 may display the information processed by the controller 770.” [0281], FIG. 10A Finally, Park includes a driving manipulator able to set a driving mode and states “The input unit 720 may include a driving manipulator 721, the camera 195, a microphone 723, and a user input unit 724. The driving manipulator 721 receives a user input for driving the vehicle 700.” [0265], [0266], FIG. 10A Examiner Note: As the input unit includes a driving manipulator able to receive input from a user and set a driving mode, the examiner is interpreting the display apparatus to be able to display based on user input through the input unit including a driving mode. Furthermore, the examiner is interpreting the control signal to signify the display signal in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter, Park, and Furanke in order to create a steering system that “may allow a user of the vehicle to perform various operations related to the vehicle, such as navigation operations” [0004]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Park’s input unit in order to promote a user-friendly system that enables user convenience while driving such as selecting an autonomous driving option or a manual driving option directly from the steering wheel sensors.
Regarding Claim 18:
Hackenberg teaches:
to position a steering handle of the motor vehicle to one of a position of use and a position of rest,, (“The vehicle includes a steering wheel that can be adjusted between a first position and a second position.” (Summary of the invention – 3rd paragraph))
the steering handle in the position of use being arranged in a manner ready for operation by the user to steer the motor vehicle using the steering handle,, (“If the steering wheel is pulled toward the driver instead, the steering wheel is in the first position.” (Summary of the invention – 3rd paragraph))
Hackenberg does not teach but Peter teaches:
and the steering handle in the position of rest being arranged such that a surface of the steering handle facing away from the user when the steering handle is in the position of use, faces the user when the steering handle is in the position of rest., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to combine Hackenberg in view of Peter in order to create a user-friendly driving apparatus. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the display element of Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].
The combination of Hackenberg in view of Peter does not teach but Park teaches:
A controller for a motor vehicle, the controller comprising:, (“a controller 770” [0116], FIG. 10A)
at least one memory to store at least one instruction; and at least one processor to execute the at least one instruction stored in the at least one memory to:, (“A process implementing techniques disclosed herein may be performed by a processor executing instructions stored on a tangible computer-readable storage medium for performing desired functions by operating on input data and generating appropriate output. Suitable processors include, by way of example, both general and special purpose microprocessors. Suitable computer-readable storage devices for storing executable instructions include all forms of non-volatile memory, including, by way of example, semiconductor memory devices, such as Erasable Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), and flash memory devices;” [0638])
generate and transmit a control signal to a driver assistance device to set a driving mode of the motor vehicle according to an input received via a user of the motor vehicle, and, (“The processor 270 may provide a control signal corresponding to a user input signal to the vehicle driving unit 750.” [0138], FIG. 3A, 10A Park continues to describe how the vehicle driving unit may set a driving mode and states “The vehicle Examiner Note: As the vehicle diving unit is able to control operations of various apparatuses of the vehicle including the steering and braking units among others, the examiner is interpreting the vehicle driving unit to be able to autonomously operate the vehicle at least partially. As a result, the examiner is interpreting the vehicle driving unit to be able to set a driving mode (either manual mode or autonomous mode).)
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter and further include Park in order to create a steering system that “may allow a user of the vehicle to perform various operations related to the vehicle, such as navigation operations” [0004]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Park’s input unit in order to promote a user-friendly system that enables user convenience while driving such as selecting an autonomous driving option or a manual driving option directly from the steering wheel sensors.
The combination of Hackenberg in view of Peter and Park does not teach but Furanke teaches:
generate and transmit, according to the set driving mode, an adjustment signal to an adjustment device, (the steering angle adjustment device comprising a power steering adjustment signal generated by the steering control device” [0006])
Hackenberg in view of Peter and Park and further include Furanke in order to “reduce the burden of continuing small steering interventions” [0005]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Furanke’s steering device that controls and keeps the travelling direction of the vehicle in order to adjust the steering device automatically according to user preferences, therefore promoting a safer driving environment for the vehicle operator.
Regarding Claim 19:
The combination of Hackenberg in view of Peter, Park, and Furanke as shown in the rejection above, discloses the limitations of claim 18. Hackenberg does not teach but Park teaches:
The controller according to claim 18, wherein the at least one processor is further configured to generate and transmit a display signal to activate a display element based on the set driving mode,, (“The control signal generated by the processor 270 may be transmitted through the interface 280 to a controller 770, a sensing unit 760, an output unit 740, a vehicle driving unit 750, or a display apparatus 400. Particularly, the processor 270 may provide a control signal for controlling the display apparatus 400, based on a user input received through the input unit 210.” [0116], FIG. 3A Park includes a driving manipulator able to set a driving mode and states “The input unit 720 may include a driving manipulator 721, the camera 195, a microphone 723, and a user input unit 724. The driving manipulator 721 receives a user input for driving the vehicle 700.” [0265], [0266], FIG. 10A Examiner Note: As the input unit includes a driving manipulator able to receive input from a user and set a driving mode, the examiner is interpreting the display apparatus to be able to display based on user input through the input unit including a driving mode. Furthermore, the examiner is interpreting the control signal to signify the display signal in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to modify the combination of Hackenberg in view of Peter, Park, and Furanke in order to create a steering system that “may allow a user of the vehicle to perform various operations related to the vehicle, such as navigation operations” [0004]. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hackenberg’s steering apparatus with Park’s input unit in order to promote a user-friendly system that enables user convenience while driving such as selecting an autonomous driving option or a manual driving option directly from the steering wheel sensors.
Hackenberg does not teach but Peter teaches:
[…] the display element being provided on a side of the steering handle which faces toward the user when the steering handle is in the position of rest., (“the at least one display device and the steering device are designed such that the at least one display device is provided for taking the position nearer to the driver's or pilot's seat position when the steering wheel segments or steering wheel levers are in the second position And the at least one display device is provided for taking the position remote from the driver's or pilot's seat position when the steering wheel segments or steering wheel levers form the steering wheel.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing before the effective filing date of the claimed invention to further modify the combination of Hackenberg in view of Peter, Park, and Furanke in order to create a user-friendly driving apparatus. At the Peter with the steering apparatus of Hackenberg in order to maximize driving ease to the driver of the vehicle by providing an autonomous driving option and the ability to utilize Peter’s display element for entertainment purposes or a manual driving option and the ability of the user to manual operate the vehicle with Hackenberg’s steering apparatus. Doing so would provide “additional space gain with corresponding comfort and corresponding utilization possibilities” [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (TW 200642888 A) is pertinent because it is related to steering wheels and steering wheel mobile computers including a base, a steering portion, a display, a storage device, an input device, among other components. The base is detachably and rotatable and is configured on a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667